DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 302 in Fig. 6
Reference number 600 in Fig. 10
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “open top” of claim 1 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
Claim Objections
Claim 12 is objected to because of the following informalities:  
“portion that is one of square, hexagon; polygon, circular and non-circular” should read “portion that is one of square, hexagon, polygon, circular and non-circular”
Claim 18 is objected to because of the following informalities:  
“dis-similar materials” should read “dissimilar materials”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1	recites the limitation “the beak guide” on line 6. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “a body” on line 2. However, this limitation already has antecedent basis in claim 1, making it unclear whether these limitations refer to the same body or different body. For the purpose of examination, it has been assumed these refer to the same body. Additionally, The limitation “the body” on lines 6 and 9is unclear as to which body the expressions refer to. For the purpose of examination, it has been assumed these refer to the same body.
Claim 2, 8 and 14 recites the limitation “physical cues”. However, it is unclear to what this expression refers to or what is encompassed by the expression “physical cues”.
Claim 3 recites the phrase “…is discouraged from inadvertently depressing the active region during grasping”. However, it is unclear what is encompassed by the expression and if it’s necessary to not press the active region during grasping.

Claim 4 recites the limitation “a shaft” on line 10. However, this limitation already has antecedent basis in claim 4, making it unclear whether these limitations refer to the same shaft or different shaft. For the purpose of examination, it has been assumed these refer to the same shaft.
Claim 5 recites the limitation “a shaft” on line 2. However, this limitation already has antecedent basis in parent claim 4, making it unclear whether this limitation refers to the same shaft or different shaft. For the purpose of examination, it has been assumed these refer to the same shaft.
Claim 9 recites the limitation “a shaft” on line 8. However, this limitation already has antecedent basis in claim 9, making it unclear whether these limitations refer to the same shaft or different shaft. For the purpose of examination, it has been assumed these refer to the same shaft.
Claim 10 recites the limitation “the inactive region”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the second half”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over E.R. Brock (US 1,963,462) in view of Whitehead (US 4,913,580).

Regarding claim 1, E.R. Brock discloses: a connection method (Column 1, lines 1-4) to connect a shaft (#18, #21, #22) to a body (#13), the method comprising: forming as one piece a movable latch (#31 ) and a body (#13) connected by way of a hinge (#32); actuating the movable latch to raise or lower a latching beak (#37) within a corresponding open guide in the plastic body; inserting a shaft (#18, #21, #22) into a shaft guide (see annotated fig. below) in the body which intersects the beak guide (see Fig. 1); 

    PNG
    media_image1.png
    236
    344
    media_image1.png
    Greyscale

temporarily latching the shaft to the body via a mounting fixture (#25, #26) in the shaft with the beak (see Fig. 1); and, wherein the body has a face end (#45) and a tail end (see annotated Fig. below).

    PNG
    media_image2.png
    165
    659
    media_image2.png
    Greyscale

E.R. Brock fails to directly disclose: latch and a body connected by a flexible hinge.
In the same field of endeavor, namely quick release connections, Whitehead teaches: latch and a body connected by a flexible hinge (see fig. 12 and 13 where the hinge connected to body #60 and latch #62 can be seen to be flexible).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the quick release connection of E.R. Brock so that the latch and a body connected by a flexible hinge as taught by Whitehead in order to have a male component hinge with the proper elasticity and resilience that can return to its as-molded condition when the latch is slides next to 
Regarding claim 1, E.R. Brock fails to directly disclose: a plastic latch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the latch of a plastic material for the purpose of the integrally formed latch to deflect and elongate properly at the hinge and allow to return of the latch to its original position by itself, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Regarding claim 2, the combination of E.R. Brock and Whitehead discloses the invention of claim 1, the combination further discloses: identifying a portion of the latch to actuate via physical cues (user would know end #44 is the end of the latch to depress based on physical examination of the latch of E.R. Brock).
Regarding claim 3, the combination of E.R. Brock and Whitehead discloses the invention of claim 2, the combination further discloses: placing an active region (see annotated fig. below of E.R. Brock) of the latch which is depressed to raise the beak near the face end (see Fig. 3 of E.R. Brock); 

    PNG
    media_image3.png
    225
    558
    media_image3.png
    Greyscale

and, wherein a user holding the body grasps near the tail end and is discouraged from inadvertently depressing the active region during grasping (the user will inherently grasp the body near the tail end during operation of the tool of E.R. Brock).

Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over E.R. Brock (US 1,963,462) in view of J.H. Richardson (US 2,682,414) and in further view of Hou (US 2003/0021626).
Regarding claim 4, E.R. Brock discloses: a quick release connection (Fig. 1 and 3) comprising: 
a body (#10, #11, #12, #13) with a face end (#45); 
an interface (#15) opening at the face end collinear with a shaft guide (see annotated fig. below) configured to accept a shaft (Fig. 1, #18, #21, #22); 

    PNG
    media_image4.png
    233
    340
    media_image4.png
    Greyscale

a movable latch (#31) with a first side (Fig. below), a second side (Fig. below) and a middle region (Fig. below) formed as part of the hinge portion (see Fig. 1); 

    PNG
    media_image5.png
    240
    592
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    191
    355
    media_image6.png
    Greyscale

a beak (#37) extending from the latch into the beak guide (see annotated fig below); and, wherein the beak is configured to a latch a corresponding mount (#25) on a shaft (#18, #21, #22 see Fig. 1).

    PNG
    media_image7.png
    197
    342
    media_image7.png
    Greyscale


In the same field of endeavor, namely quick release connections, J.H. Richardson teaches: a beak guide (#26) with an open top (#24) and an open bottom (see annotated fig. below) generally perpendicular to the shaft guide (see Fig. 1) and intersecting the shaft guide (Column 2, lines 1-3).

    PNG
    media_image8.png
    194
    372
    media_image8.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick release connection of E.R. Brock so that a beak guide with an open top and an open bottom is generally perpendicular to the shaft guide and intersecting the shaft guide as taught by J.H. Richardson in order to receive the angulated beak in the intended position and lock the shaft in position (Column 2, lines 1-6). 

In the same field of endeavor, namely quick release connections, Hou teaches: a plastic hinge portion (hinge on latch #21) integrally formed as part of the body (#21 is formed of body #20; paragraph 0016).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick release connection of E.R. Brock so that a plastic hinge portion is integrally formed as part of the body as taught by Hou in order to allow the end to easily and securely engage with the notch of the shaft to prevent sliding and save in assembly costs (Paragraph 0016).

Regarding claim 4, E.R. Brock as modified fails to directly disclose: a plastic latch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the latch of a plastic material for the purpose of the integrally formed latch to deflect and elongate properly at the hinge and allow to return of the latch to its original position by itself, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding claim 5, the modified invention of E.R Brock further comprising: a shaft (#18, #21, #22) with a distal end (#18) having a mounting fixture (#25, #26) and a proximal end (#21, #22) configured to mate with the shaft guide (see Fig. 1 of E.R. Brock); and, wherein the mounting fixture is configured to cooperate with the beak to mount and unmount the shaft (see Fig. 1 and 3 of E.R. Brock).

Regarding claim 6, the modified invention of E.R. Brock further comprising: an active region (see annotated fig. below) on one side of the middle region and an inactive region (see annotated fig below) on the other side of the middle region; and, 
wherein the beak extends from the inactive region (see annotated fig. below where beak extends from region).

    PNG
    media_image9.png
    215
    534
    media_image9.png
    Greyscale


Regarding claim 7, the modified invention of E.R. Brock discloses wherein depressing the active region raises the inactive region and beak thereby unlatching the shaft (see Fig. 3 of E.R. Brock).

Regarding claim 8, the modified invention of E.R. Brock further discloses comprising physical cues on one of the active and inactive region (user would know end #44 is the end of the latch to depress based on physical examination of the latch; the physical cues are based on the position of either end relative to the handle of E.R. Brock).

Claim 9-11, 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over E.R. Brock (US 1,963,462) in view of Whitehead (US 4,913,580), in further view of J.H. Richardson (US 2,682,414) , Hou (US 2003/0021626) and Elliston (US 4,776,246).

Regarding claim 9, E.R. Brock discloses: an ergonomic quick release system (Fig. 1 and 3) comprising: 
a handle (#10, #11, #13) with a front half section (#13) and a back half section (#10, #11); 
the front section comprising: 
a face end (#45, see Fig. 4) with an interface (#15); 
a shaft guide (see annotated fig. below) collinear with the interface configured to accept a shaft (Fig. 1, #18, #21, #22); 

    PNG
    media_image4.png
    233
    340
    media_image4.png
    Greyscale

a shaft (Fig. 1, #18, #21, #22) with a distal end (#18) having a mounting fixture (#25, #26) and a proximal end (#21, #22) configured to mate with the shaft guide (see Fig. 1); 
wherein the plastic movable latch has a first side (see fig. below), a second side (see fig. below) and a middle region (see fig. below); wherein the first side faces the actuation surface (see Fig. 1) and a beak (#37) extends therefrom; 

    PNG
    media_image5.png
    240
    592
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    191
    355
    media_image6.png
    Greyscale

wherein the beak forms a latch (#37, see fig. 1) cooperating with the mounting fixture; and, wherein pressing on the movable latch lifts the beak out of the mounting fixture (see Fig. 3).
Regarding claim 9, E.R. Brock discloses the invention substantially as claimed, except E.R. Brock fails to directly disclose: a beak guide with an open top and an open bottom generally perpendicular to the shaft guide and intersecting the shaft guide; and a plastic flexible region hinge portion integrally formed between an actuation surface of the front half and a plastic movable latch.
 
In the same field of endeavor, namely quick release connections, J.H. Richardson teaches: a beak guide (#26) with an open top (#24) and an open bottom (see annotated fig. below) generally perpendicular to the shaft guide (see Fig. 1) and intersecting the shaft guide (Column 2, lines 1-3). 

    PNG
    media_image8.png
    194
    372
    media_image8.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick release connection of E.R. Brock so that a beak guide with an open top and an open bottom is generally perpendicular to the shaft guide and intersecting the shaft guide as taught by J.H. Richardson in order to receive the angulated beak in the intended position and lock the shaft in position (Column 2, lines 1-6).

In the same field of endeavor, namely quick release connections, Hou teaches: a plastic region hinge portion (hinge on latch #21) integrally formed between an actuation surface (see fig. 3) of the front half and a plastic movable latch (#21; hinge is between surface of shaft and latch, see fig. 3).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick release connection of E.R. Brock so that a plastic region hinge portion integrally formed between an actuation surface of the front half and a plastic movable latch as taught by Hou in order to allow the end to easily and securely engage with the notch of the shaft to prevent sliding and save in assembly costs (Paragraph 0016).
In the same field of endeavor, namely quick release connections, Whitehead teaches: a flexible region hinge (see fig. 12 and 13 where the hinge connected to body #60 and latch #62 can be seen to be flexible).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the quick release connection of E.R. Brock so that the hinge region is flexible as taught by Whitehead in order to have a male component hinge with the proper elasticity and 

Regarding claim 9, E.R. Brock fails to directly disclose: a plastic molded handle; however, Elliston discloses that it is old and well know in the tool handle art to use plastic molded handles for their light weight and inexpensive manufacturing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the handle of a plastic molded material for the purpose of the handle being rigid enough to perform the operations of the tool and being able to be molded to a shape comfortable to hand that is light weight and easy to manufacture  Moreover, this limitation is a product-by-process claim.  A product-by-process claim is a product claim, in which a product is defined at least in part in terms of the method or process by which it is made. A product-by-process claim may be in either independent or dependent form. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) see MPEP section 2113. Thus, even 

Regarding claim 10, the modified invention of E.R. Brock further discloses: an active region (see fig. below) on one side of the middle region (see fig. below) and the inactive region (see fig. below) is on the other side of the middle region (see Fig. 1 of E.R. Brock); and, 
wherein the beak extends from the inactive region (see fig. below).

    PNG
    media_image9.png
    215
    534
    media_image9.png
    Greyscale


Regarding claim 11, the modified invention of E.R. Brock further discloses wherein depressing the active region raises the inactive region and beak (see Fig. 3 of E.R. Brock) thereby unlatching the shaft.

Regarding claim 14, the modified invention of E.R. Brock further discloses comprising physical cues on one of the active and inactive region (user would know end #44 is the end of the latch to depress based on physical examination of the latch; the physical cues are based on the position of either end relative to the handle of E.R. Brock).

Regarding claim 18, the modified invention of E.R. Brock wherein the front half and the second half are separate parts (#11 is separate part from #13 and is locked by pin #14; column 1, lines 48-58 of E.R. Brock) which may be of dis-similar materials (it is not required to have dissimilar materials).

Regarding claim 19, the modified invention of E.R. Brock further comprises: 
a first handle interface (#13; see annotated fig. below of E.R. Brock) formed opposite the face end;  
a second handle interface (#10; see annotated fig. below of E.R. Brock) formed on the back half; and wherein the interfaces cooperate to connect the halves (see Fig. 1 of E.R. Brock).

    PNG
    media_image10.png
    202
    571
    media_image10.png
    Greyscale


Claim 12, 13, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over E.R. Brock (US 1,963,462) in view of Whitehead (US 4,913,580), in further view of J.H. Richardson (US 2,682,414, (US 2003/0021626), Elliston (US 4,776,246) and in further view of Ivinson et al. (US 2016/0214242).
Regarding claim 12, 13 and 15, E.R. Brock discloses the invention substantially as claimed, except E.R. Brock fails to directly disclose: wherein the shaft in cross section has at least a portion that is one of square, hexagon; polygon, circular and non-circular (claim 12);
wherein the shaft has a portion that in cross section is circular with one flat axial region (claim 13);
wherein a portion of the guide is a fixing guide which cooperates with the flat axial section of prevent an inserted shaft from rotating (claim 15).

wherein the shaft has a portion (#101) that in cross section is circular with one flat axial region (#105);
wherein a portion of the guide (#10) is a fixing guide (#12) which cooperates with the flat axial section of prevent an inserted shaft from rotating.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick release connections of E.R. Brock so that the shaft in cross section has at least a portion that is one of square, hexagon; polygon, circular and non-circular;
wherein the shaft has a portion that in cross section is circular with one flat axial region;
wherein a portion of the guide is a fixing guide which cooperates with the flat axial section of prevent an inserted shaft from rotating as taught by Ivinson et al. in order to limit the orientation of the hinge and allow the shaft to mate with the hinge (Paragraph 0009-0011). 

Regarding claim 16, the combination of E.R. Brock and Ivinson et al. discloses the invention of claim 9, except for: wherein the molded handle is a single component and the back half section is one of shaped, elongated and "T".  It would have been obvious to one having ordinary skill in the art at the 

Regarding claim 17, the combination of E.R. Brock and Ivinson et al. discloses the invention of claim 9, the combination further discloses: wherein the molded handle is at least two components (handle has two components, #30 and #50 of Ivinson et al.) and the back half section is one of shaped, elongated and "T" (see Fig. 5 of Ivinson et al.).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. G.J. Reisch (US 3,399,911) teaches a engagement latch similar to the quick release connection latch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722